Citation Nr: 0112434	
Decision Date: 05/01/01    Archive Date: 05/09/01

DOCKET NO.  89-43 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991), for a disability involving 
the right lower extremity.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran and N.S.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to October 
1971.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO). 

The Board remanded this case in February 1990.  In December 
1990, the Board upheld the RO's denial of the veteran's 
claim.  The veteran filed a timely appeal to the U.S. Court 
of Appeals for Veterans Claims (Court).  That decision was 
vacated by the Court in light of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), a decision issued by the Court following the 
Board's December 1990 determination.  The claim was remanded 
again on multiple occasions for additional development in 
light of the mandate of the Court in this case.  In June 
1999, the Board again upheld the RO's denial of the veteran's 
claim.  The veteran again filed a timely appeal to the Court.

In September 2000, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veterans attorney 
filed a joint motion to vacate the Board's June 1999 decision 
and to remand this matter for development and readjudication.  
The Court granted the joint motion that month, again vacating 
and remanding the case to the Board.  No other claim is 
before the Board at this time. 


REMAND

Citing the Court's decision in Stegall v. West, 11 Vet. App. 
268 (1998), the Joint Motion of September 2000 stated that 
this appeal must be returned for proper execution of the 
requests made by the Board in September 1997.  In September 
1997, the Board stated, in pertinent part:

The RO should schedule the veteran for a 
period of VA hospitalization for 
observation and evaluation.  The RO 
should ascertain where the veteran lives 
and, using the correct address, including 
the correct zip code, notify the veteran 
in writing of the scheduled period of VA 
hospitalization for observation and 
evaluation.  Notice must also be provided 
to the veteran's representative.   
Documentation of the notification of to 
the veteran and the representative must 
be made part of the record.

Regarding this issue, the Board in June 1999 stated, in 
pertinent part:

A second matter concerns the repeated 
efforts to obtain the veteran's 
cooperation for examination and 
additional EMG testing.  The veteran has 
changed addresses and phone numbers 
without notifying the RO, thus 
frustrating repeated efforts to obtain 
the development requested by the Board.  
The Board has reviewed the remand in 
December 1997, and the examination in 
September 1998.  While EMG testing was 
not accomplished, and outpatient EMG 
testing was recommended, it was also 
noted that the veteran did not cooperate 
in regard to such testing while 
hospitalized.  Given these circumstances, 
the Board finds that VA has more than 
adequately attempted to fulfill the 
development request set forth by the 
Board.  The responsibility for the 
failure to complete this development 
rests squarely with the claimant.   
Therefore, there is no basis for the 
Board to direct any further development 
under Stegall v. West, 11 Vet. App. 268 
(1998).   

In any event, the Board finds that the order of the Court 
must be obeyed.  Regarding this issue, the veteran has not 
been informed of the consequences of his failure to attend a 
VA evaluation.  38 C.F.R. § 3.655(b) (2000) states:

Original or reopened claim, or claim for 
increase. When a claimant fails to report 
for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record. When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

The veteran is cautioned that if he fails to attend a VA 
examination "without good cause," this claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b).

In addition to the above, it also appears that while the 
veteran may have literally "reported" for an examination at 
some point, he may have frustrated the purpose of the 
examination by not cooperating with the examination.  This 
specific circumstance is not covered by regulation, although 
it obviously should be.  The Board does not believe the 
language of 38 C.F.R. § 3.655 can be construed so that the 
phrase "failure to report" can be read to encompass the 
situation where there is a "failure to cooperate" in 
securing an adequate examination. 

The Court has held that the "duty to assist" is not a one 
way street, and that the veteran can not stand idle when the 
duty is invoked by failing to provide important information 
or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 
(1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  If 
the veteran fails to cooperative with a VA evaluation, the 
Board would be forced to evaluate the claim based on the 
evidence of record.  

The parties of the Joint Motion of September 2000 also noted 
a letter from a physician in November 1996 that refers to a 
VA hospitalization report dated April to May 1992.  The 
parties of the Joint Motion noted that the record fails to 
contain this VA hospitalization report from the VA Medical 
Center (VAMC) of Leavenworth, Kansas.  This issue was also 
addressed by the Board in June 1999.  Regarding this issue, 
the Board in June 1999 stated, in pertinent part:
 
There are two further matters that must 
be addressed.  [Dr. F.] in 1996 reported 
hospitalization for the veteran in 
Leavenworth, Kansas, from April 14, 1992, 
for one month, with a diagnosis of 
chronic right groin pain secondary to 
medial femoral cutaneous nerve 
entrapment.  The Board cannot find a 
record comporting to these dates in file.  
The only other reference to 
hospitalization in 1992 was by the 
veteran in September 1992, and he 
reported hospitalization from the 14th of 
March to the 15th of April, 1992.  
Clearly there is a material conflict 
between the claimed dates of this 
hospitalization.  Moreover, the record 
shows that RO requested VA records from 
this period.  Thus, there are profound 
doubts about the existence of such 
records.  More fundamentally, it is 
extremely difficult if not wholly 
impossible to conceive on this record how 
this report, even if existent exactly as 
described by [Dr. F.], could provide any 
basis to change the outcome here.  
Records from a single 1992 
hospitalization could not rebut or even 
undermine the series of subsequent 
evaluations with specific and consistent 
negative objective findings, including 
the EMG, that failed to objectively 
confirm the existence of a disability of 
the right lower extremity related to VA 
treatment.  

In any event, once again the Board finds that the order of 
the Court must be obeyed.

With regard to the case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas.  The new law revises the 
former § 5107(a) of title 38 United States Code to eliminate 
the requirement that a claimant come forward first with 
evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in developing the facts 
pertinent to the claim.  The other salient features of the 
new statutory provisions impose the following obligations on 
the Secretary (where they will be codified in title 38 United 
States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In view of the Court order, further development, as specified 
below, is required.  Accordingly, the case is REMANDED to the 
RO for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The veteran should be asked to 
identify all sources of treatment for the 
disability involving the right lower 
extremity.  The RO should obtain 
treatment records from all sources 
identified that are not already of 
record.

3.  The RO should make a clear attempt to 
obtain the alleged hospitalization record 
from the VAMC dated between March and May 
1992 from the VAMC in Leavenworth, 
Kansas.  The RO should attempt to obtain 
this record from either the veteran, the 
VAMC, or the physician who noted this 
treatment in November 1996.  If this 
record does not exist or can not be 
obtained, the RO should request the VAMC 
to state this fact in writing.  If 
necessary, the VAMC should be provided 
with a copy of this REMAND and the Joint 
Motion of September 2000.  

4.  The RO should schedule the veteran 
for a period of VA hospitalization for 
observation and evaluation.  The RO, with 
the assistance of the veteran's attorney 
(if warranted), should ascertain where 
the veteran lives and, using the correct 
address, including the correct zip code, 
notify the veteran in writing of the 
scheduled period of VA hospitalization 
for observation and evaluation.  Notice 
must also be provided to the veteran's 
representative.  Documentation of the 
notification of to the veteran and the 
representative must be made part of the 
record.

The purpose of this period is to resolve 
the conflicts in the record as to whether 
the veteran has a disability linked to VA 
treatment.  Further, the purpose of this 
period is to permit objective 
verification of the existence of such 
disability in the face of a record that 
casts critical doubt upon the veteran's 
subjective descriptions of his condition.  
During this period of hospitalization, 
both contemporaneous examinations and 
careful review of the actual record 
should be performed by a neurological and 
a surgical examiner.  Any indicated 
testing should be performed.  If the 
examiners deem work up for functional 
overlay appropriate, this should also be 
accomplished.  The examiners are 
requested to review the November 1990 
recommendation of Y.C.L., M.D., as to the 
need for a diagnostic nerve block to 
determine the etiology of the veteran's 
complaints and to secure objective 
verification of the subjective 
complaints, at least some of which have 
been contradicted by objective findings 
of record.  The examiners are also 
requested to specifically review the 
November 1996 examination findings and 
medical opinion from T. F. F, D.O., and 
reconcile or explain any conflict between 
those medical findings and the findings 
shown during the period of VA 
hospitalization for observation and 
evaluation.  The examiners must be 
provided with a copy of the claims file 
and a copy of this remand.

Following both the current evaluation and 
a careful review of the record, the 
examiners are further requested to 
address the following questions:

a)  Does the veteran now have a 
disability attributable to VA treatment 
during the hospitalization in July or 
August 1988 involving the right lower 
extremity?

b)  If the answer to (a) is affirmative, 
the examiners are requested to 
specifically identify the diagnosis of 
this disability or disabilities, and to 
indicate all symptomatic manifestations 
of such disability or disabilities.  If 
the subjective complaints of disability 
are not supported by objective 
manifestations, the examiners are 
requested to specifically identify where 
the subjective complaints lack support or 
are contradicted by objective evidence.

Detailed explanations supporting the 
opinions presented should be provided.  
It should also be emphasized to that 
"fault" or medical "negligence" is not 
at issue.  The complete findings and 
opinion of the examining specialist 
should be associated with the claims 
folder.

The veteran is again advised that his 
cooperation in this matter is required 
and that a failure to cooperate may have 
adverse consequences. 38 C.F.R. § 3.655.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  Should the veteran fail to appear for 
the examination, the RO should obtain and 
place in the claims folder a copy of the 
notice to report for the examination sent 
to the veteran by the VA medical 
facility, or documentation from the 
medical facility establishing that the 
notice to report for the examination was 
sent to the last address of record.  The 
RO should notify the veteran that he has 
failed to report for examination, as 
required by 38 C.F.R. § 3.326(a) and the 
provisions of 38 C.F.R. § 3.655.  He 
should be invited to provide an 
explanation for his failure to report 
and, if he demonstrates "good cause" 
for his failure to report, arrange for 
him to be rescheduled for examination.

7.  Thereafter, the case should be 
reviewed by the RO.  The RO must review 
the claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed. 

If the benefit sought on appeal remains denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




